Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 1-18 are pending in this application. 

Claim Objections
3.	Claim 8 is objected to because of the following informalities: it refers to “the outer radial region” but claim 1 introduces “an outer region.”  
4.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 18 is dependent on claim 1, but refers to “the second and third reactivity” introduced in claim 9. It appears claim 18 is intended to be analogous to claim 8, but depend on claim 9. However, if the claim was amended to depend on claim 9, it would lack antecedent basis for the recitation “the fresh fuel bundles.” Accordingly, it appears the claim should be amended to:
The method of claim [[1]] 9, wherein the second a third reactivity are the highest reactivity of all the fuel bundles in the core, and wherein the third reactivity fuel bundles form a ring in the outer 1 region directly radially outside of the second control cells.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	Claims  1, 2, 5, 6, 8, 9, 12, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Narita et al., US 6,504,889.
12.	Regarding claim 1, Narita discloses a method of loading a nuclear reactor core having a radius of at least seventeen fuel bundle positions (see Fig. 1 and annotated Fig. 1 in attached Appendix), the method comprising: loading first control cells in a radial innermost area of the core with at least three burnt fuel bundles (the solid black outline control cell in annotated Fig. 1 contains one fresh bundle 1 and three burn bundles 2 and 3); loading second control cells radially outside the first control cells with at least two fresh fuel bundles per control cell (the dotted black outline control cells in annotated Fig. 1 each contain two fresh bundles 1); loading an outer region radially outside the second control cells with fresh fuel bundles (the light gray shaded region contains fresh fuel bundles 1; the limitation does not require that this region contain only fresh fuel bundles); and loading an outermost region radially outside the outer region with burnt fuel bundles (the dark gray shaded region includes burnt bundles 4 and 5). (The examiner notes that the claim language does not exclude loading additional types of control cells; Narita contains a third type of control cell denoted by the solid black squares in annotated Fig. 1.)
13.	Regarding claim 2, Narita discloses the method of claim 1 and further discloses a wherein the first control cells occupy all control cell positions in the radial innermost area of the core and no first control cell is radially outside a second control cell (see annotated Fig. 1; there is a single third control cell in the center of the core, four first control cells in the radial innermost area; and 16 second control cells and 16 third control cells radially outside the first control cells).  
14.	Regarding claim 5, Narita discloses the method of claim 1 and further discloses a method  wherein the outer region and the outermost region are at least four fuel bundles thick so that there are at least four fuel bundles between an edge of the core and all the second control cells (see the gray shaded regions in annotated Fig. 1).
15.	Regarding claim 6, Narita discloses the method of claim 1 and further discloses a method  further comprising: loading at least two burnt fuel bundles into each of the second control cells (the dotted black outline control cells in annotated Fig. 1 each contain two fresh bundles 1 and two burnt bundles 2 and 3).
16.	Regarding claim 8, Narita discloses the method of claim 1 and further discloses a method   
wherein the fresh fuel bundles have the highest reactivity of all the fuel bundles in the core (see column 3, lines 15-25; see also claim 1, as the fuel is burnt more, the “infinite multiplication factor” is lowered) , and wherein the fresh fuel bundles form a ring in the outer radial region directly radially outside of the second control cells (see annotated Fig. 1).
17.	Regarding claim 9, Narita discloses a method of loading a nuclear reactor core having a radius of at least seventeen fuel bundle positions (see Fig. 1 and annotated Fig. 1 in attached Appendix), the method comprising: loading first control cells in a radial innermost area of the core with at least three fuel bundles of a first reactivity (the four solid outline control cells are each loaded with three bundles 2 and 3); loading second control cells radially outside the first control cells with at least two fuel bundles of a second reactivity per control cell (the dotted outline control cells are each loaded with two fuel bundles 1); loading an outer region radially outside the second control cells with fuel bundles of a third reactivity (the light gray shaded area contains fuel bundles 1); and loading an outermost region radially outside the outer region with fuel bundles of a fourth reactivity (the dark gray shaded area contains fuel bundles 4 and 5), wherein the first reactivity is substantially lower than the second reactivity and the third reactivity (the second and third reactivity are fresh fuel bundles having a higher reactivity than once-burnt second cycle fuel, twice burnt third cycle fuel, etc.; see column 3, lines 15-25; see also claim 1, as the fuel is burnt more, the “infinite multiplication factor” is lowered).
18.	Regarding claim 12, Narita discloses the method of claim 9 and further discloses a method wherein the first control cells occupy all control cell positions in the radial innermost area of the core and no first control cell is radially outside a second control cell (see annotated Fig. 1; there is a single third control cell in the center of the core, four first control cells in the radial innermost area; and 16 second control cells and 16 third control cells radially outside the first control cells).
19.	Regarding claim 15, Narita discloses the method of claim 9 and further discloses a method wherein the outer region and the outermost region are at least four fuel bundles thick so that there are at least four fuel bundles between an edge of the core and all the second control cells (see the gray shaded regions in annotated Fig. 1).
20.	Regarding claim 16, Narita discloses the method of claim 9 and further discloses a method
further comprising: loading at least two fuel bundles of the first reactivity into each of the second control cells (the dotted black outline control cells in annotated Fig. 1 each contain two fresh bundles 1 and two burnt bundles 2 and 3).
21.	Regarding claim 18, Narita discloses the method of claim 9 and further discloses a method  wherein the second and third reactivity are the highest reactivity of all the fuel bundles in the core (see column 3, lines 15-25; see also claim 1, as the fuel is burnt more, the “infinite multiplication factor” is lowered), and wherein the third reactivity fuel bundles form a ring in the outer radial region directly radially outside of the second control cells (see annotated Fig. 1).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
24.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
26.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narita et al., US 6,504,889 in view of Koyama et al., US 5,093,070.
28.	Regarding claim 10, Narita discloses the method of claim 9 but is silent as to the reactivity difference between fresh and once-burnt (second cycle) fuel bundles. Koyama teaches that fuel bundles in a boiling water reactor lose approximately 16 GWd/st reactivity in a single fuel cycle (column 11, lines 40-42). Accordingly, if one were to operate the reactor of Narita on this same burnup cycle, the second and third reactivity fuel (fresh, first cycle fuel bundles) would be approximately 16-32 GWd/st higher in reactivity than the first reactivity fuel, which overlaps with the claimed range. 

Allowable Subject Matter
29.	Claims 3, 4, 7, 11, 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
30.	The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation in the prior art to modify the method of Narita to arrive at the claim limitations. 

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A possible fix for the claim objection noted above.